Case 2:18-cv-08490-MRW Document 1 Filed 10/02/18 Page 1 of 12 Page ID #:1



 1   HOLLAND & KNIGHT LLP
       Thomas J. Yoo (State Bar No. 175118)
 2     John P. Sullivan (State Bar No. 311443)
     400 South Hope St., 8th Floor
 3   Los Angeles, California 90071-2040
     Telephone (213) 896-2400
 4   Facsimile (213) 896-2450
     thomas.yoo@hklaw.com
 5   john.sullivan@hklaw.com
 6   Attorneys for Plaintiff
     CHESWOLD INVESTMENTS
 7   (GRAPES), LLC
 8
                         UNITED STATES DISTRICT COURT
 9
          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
11   CHESWOLD INVESTMENTS              ) Case No. 2:18-cv-8490
     (GRAPES), LLC, a Delaware limited )
12   liability company;                ) COMPLAINT FOR:
                                       ) 1) BREACH OF WRITTEN
13                      Plaintiff,     )    CONTRACT
                                       ) 2) BREACH OF THE IMPLIED
14                                     )    COVENANT OF GOOD FAITH
                  v.                   )    AND FAIR DEALING
15                                     ) 3) UNJUST   ENRICHMENT
                                       ) 4) CONVERSION
16   GRAPERY, INC., a California       ) 5) BUSINESS
                                            VIOLATION OF CALIFORNIA
                                                       & PROFESSIONS
     corporation,                      )    CODE  § 17200  (UNFAIR
17                                     )
                        Defendant.     )    COMPETITION)
18                                     ) JURY TRIAL DEMANDED
                                       )
19                                     )
20
21
22
23
24
25
26
27
28

                                            -1-
                                        COMPLAINT
Case 2:18-cv-08490-MRW Document 1 Filed 10/02/18 Page 2 of 12 Page ID #:2



 1             Plaintiff Cheswold Investments (Grapes), LLC (“Cheswold” or “Plaintiff”),
 2   by and through its counsel, alleges as follows:
 3                                           PARTIES
 4             1.    Plaintiff Cheswold is a Delaware limited liability company with its
 5   principal place of business in Pennsylvania. The members of Cheswold are Next
 6   Egg Investments (JN), LP, a Delaware limited partnership with its principal place
 7   of business in Delaware, and Next Egg Investments (Cheswold), LP, also a
 8   Delaware limited partnership with its principal place of business in Delaware.
 9   None of the partners of either Next Egg Investments (JN), LP, or Next Egg
10   Investments (Cheswold), LP, and thus none of the members of Cheswold, is a
11   citizen of California. Cheswold owns table grape farmland near Bakersfield,
12   California, on which it grows and harvests specialty table grapes.
13             2.    Defendant Grapery, Inc. (“Grapery” or “Defendant”) is a California
14   corporation, headquartered and with its principal place of business in California.
15   Grapery provides farm management, sales, marketing and consulting services for
16   specialty table grape growers, and grows and sells specialty table grapes for its
17   own account.
18                               JURISDICTION AND VENUE
19             3.    This Court has jurisdiction over the subject matter of this dispute
20   pursuant to 28 U.S.C. § 1332(a)(1) because the amount in controversy exceeds
21   $75,000, exclusive of interest and costs, and the parties are citizens of different
22   states.
23             4.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1)
24   because Defendant is deemed a resident of this District under 28 U.S.C.
25   §§ 1391(c)(2) and 1391(d), and because the parties contractually consented to the
26   exclusive jurisdiction of any California state or federal court in Los Angeles
27   County with respect to any action or proceeding arising out of or relating to the
28   parties’ agreement. This is such a case.

                                                 -2-
                                            COMPLAINT
Case 2:18-cv-08490-MRW Document 1 Filed 10/02/18 Page 3 of 12 Page ID #:3



 1                                COMMON ALLEGATIONS
 2          5.      On January 5, 2011, and as amended on March 10, 2014, Cheswold
 3   and Grapery entered into a written contract (the “Management Agreement”),
 4   pursuant to which Grapery was engaged to manage the planting, cultivation,
 5   growing, sales, and marketing of grapes on certain portions of Cheswold’s
 6   aforementioned land.
 7          6.      As payment, Grapery was to receive a flat fee for the first two years of
 8   development and cultivation, and thereafter a variable fee based on a percentage of
 9   Cheswold’s net earnings from the sale of the crop (“EBIT”). With respect to the
10   latter, specifically:
11               a. Within sixty business days of the end of each harvest year, Grapery
12                  was required to submit to Cheswold an “Earnings Statement” setting
13                  forth the transactions, operations, and results of the grape operations
14                  on Cheswold’s land, as well as other relevant information.
15               b. Within forty-five business days of receiving the Earnings Statement
16                  from Grapery, Cheswold was to return to Grapery an “EBIT
17                  Statement” setting forth the EBIT for the harvest year covered by the
18                  Earnings Statement. EBIT is defined as the revenues received from
19                  the sale of the grapes grown during the harvest year, minus: (i) related
20                  non-capitalized expenses, (ii) any royalty fees owed for a particular
21                  variety of specialty grape, and (iii) depreciation.
22               c. Within thirty business days of Grapery’s receipt of the EBIT
23                  Statement (or upon any earlier agreement as to the EBIT amount),
24                  Grapery was to be paid 32% of the EBIT for the relevant harvest year.
25          7.      The Management Agreement authorized Grapery to incur certain
26   expenses and enter into agreements necessary for the growing, storage, and selling
27   of Cheswold’s grapes, but subject to Cheswold’s approval of a detailed annual
28

                                                 -3-
                                            COMPLAINT
Case 2:18-cv-08490-MRW Document 1 Filed 10/02/18 Page 4 of 12 Page ID #:4



 1   budget and operating plan, as well as Grapery’s express contractual duty to use
 2   good farming standards prevailing in the area, among other things.
 3         8.     In 2014, Grapery was unable to provide cold storage services for
 4   Cheswold’s grapes, so it engaged a third party vendor to do so, at a cost to
 5   Cheswold of $1.01 per box.
 6         9.     In 2015, Grapery completed construction of its own cold storage
 7   facility. Thereafter, Grapery used its own facility for cold storage of Cheswold’s
 8   grapes instead of engaging a third party cold storage provider.
 9         10.    Although Cheswold was aware that Grapery had switched to using its
10   own cold storage facility, Cheswold never approved any new cold storage rate for
11   the use of Grapery’s facility.
12     The 2015 Harvest Year: Grapery Overcharges Cheswold At Least $549,081
13         11.    On April 15, 2016, Grapery delivered to Cheswold the Earnings
14   Statement for the 2015 harvest year (the “2015 Earnings Statement”).
15         12.    The 2015 Earnings Statement reflected a cold storage charge of $1.93
16   per box of grapes for the use of Grapery’s cold storage facility.
17         13.    $1.93 per box was unreasonable and greatly in excess of market rates
18   available for cold storage services. According to Grapery’s own cold storage
19   analysis for the 2015 harvest year, it charged growers other than Cheswold only
20   $1.10 per box of grapes for cold storage.
21         14.    This overcharge of at least $0.83 per box resulted in a total overcharge
22   of at least $549,081 in costs to Cheswold for Grapery’s cold storage services for
23   the 2015 harvest year.
24         15.    Cheswold was not notified of the $1.93 per box rate for Grapery’s
25   cold storage services until March 30, 2016. At no point did Grapery provide
26   Cheswold with a “schedule of related party transactions, including … cold storage
27   rates” as required by paragraph 2(a)(xiii) of the Management Agreement. Nor did
28   Grapery provide “information to substantiate reasonable and market rate pricing”

                                              -4-
                                          COMPLAINT
Case 2:18-cv-08490-MRW Document 1 Filed 10/02/18 Page 5 of 12 Page ID #:5



 1   as required by paragraph 2(c)(i) of the Management Agreement whenever Grapery
 2   proposes to use a storage service in which it or any of its principals have an
 3   interest.
 4          16.    Cheswold never approved the $1.93 per box cold storage cost that
 5   Grapery charged for the 2015 harvest year, nor did Cheswold ever approve an
 6   annual budget or operating plan for the 2015 harvest year or any subsequent
 7   harvest year that identified a $1.93 per box cost for cold storage.
 8          17.    In the 2015 EBIT Statement, Cheswold notified Grapery that a price
 9   of $1.93 per box for cold storage was unfair and improper under the terms of the
10   Management Agreement.
11          18.    Grapery advised Cheswold on April 11, 2016 that the $1.93 per box
12   cost included a “capital charge” of 8% of the cost of constructing Grapery’s cold
13   storage facility.
14          19.    At no time did Cheswold agree to pay any such “capital charge,” nor
15   is the unilateral imposition of such a charge a commercially reasonable practice. It
16   also appears that Grapery provided cold storage services to other growers at the
17   $1.10 per box rate during the 2015 harvest year without any such “capital charge.”
18          20.    Cheswold owed Grapery a reconciling payment for the 2015 harvest
19   year based on the calculation of EBIT in the 2015 EBIT Statement.
20          21.    Grapery requested a reconciling payment of approximately $720,000,
21   reflecting its requested cold storage cost of $1.93 per box.
22          22.    Cheswold again notified Grapery that the $1.93 per box cold storage
23   fee was not approved, and instead paid Grapery a reconciling payment reflecting a
24   cold storage rate of $1.10 per box, the same rate Grapery had charged other
25   growers for that harvest year.
26      The 2016 Harvest Year: Grapery Overcharges Cheswold At Least $656,972
27          23.    On April 10, 2017, Grapery sent Cheswold the Earnings Statement for
28   the 2016 harvest year (the “2016 Earnings Statement”).

                                               -5-
                                          COMPLAINT
Case 2:18-cv-08490-MRW Document 1 Filed 10/02/18 Page 6 of 12 Page ID #:6



 1         24.    The 2016 Earnings Statement reflected a cold storage charge of $1.98
 2   per box for cold storage services provided by Grapery.
 3         25.    This cold storage price of $1.98 per box Grapery charged was again
 4   unreasonable, in excess of market rates, and imposed without Cheswold’s
 5   approval, authorization, or agreement.
 6         26.    This overcharge of at least $0.88 per box, compared to the $1.10 per
 7   box rate that Grapery advised Cheswold would be charged by Grapery to other
 8   growers in 2016, resulted in a total overcharge of at least $656,972 in costs to
 9   Cheswold for Grapery’s cold storage services for the 2016 harvest year.
10         27.    On June 9, 2017, Cheswold sent Grapery the 2016 EBIT Statement.
11   In the 2016 EBIT Statement, Cheswold again notified Grapery that Cheswold did
12   not agree to or approve a cold storage cost of $1.98 per box for Grapery’s cold
13   storage services. Cheswold accordingly adjusted the cold storage cost in the 2016
14   EBIT Statement to $1.10 per box.
15         28.    As a result of adjusting the cold storage costs for the 2016 harvest
16   year to $1.10 per box, Grapery owed Cheswold a reconciling payment of $446,741
17   for the 2016 harvest year.
18         29.    Cheswold repeatedly requested payment of the $446,741 that Grapery
19   wrongfully withheld, or justification and substantiation for the $1.98 per box cold
20   storage rate Grapery charged.
21         30.    Grapery refused to turn over Cheswold’s money and failed to provide
22   justification or substantiation for a $1.98 per box cost for its cold storage services.
23   The 2017 Harvest Year: Grapery Overcharges Cheswold At Least $618,591
24         31.    On April 10, 2018, Grapery sent Cheswold the Earnings Statement for
25   the 2017 harvest year (the “2017 Earnings Statement”).
26         32.    The 2017 Earnings Statement reflected a cold storage charge of $1.97
27   per box for cold storage services provided by Grapery.
28

                                               -6-
                                           COMPLAINT
Case 2:18-cv-08490-MRW Document 1 Filed 10/02/18 Page 7 of 12 Page ID #:7



 1         33.    Again, Grapery’s cold storage charge of $1.97 per box was
 2   unreasonable, in excess of market rates, and imposed without Cheswold’s
 3   approval, authorization, or agreement.
 4         34.    This overcharge of at least $0.87 per box, compared to the $1.10 per
 5   box rate that Grapery advised Cheswold would be charged by Grapery to other
 6   growers in 2017, resulted in a total overcharge of at least $618,591 in costs to
 7   Cheswold for Grapery’s cold storage services for the 2017 harvest year.
 8         35.    On June 7, 2018, Cheswold sent Grapery the 2017 EBIT Statement.
 9   In the 2017 EBIT Statement, Cheswold again notified Grapery that Cheswold did
10   not agree to or approve a cold storage cost of $1.97 per box for Grapery’s cold
11   storage services. Cheswold accordingly adjusted the cold storage cost in the 2017
12   EBIT Statement to $1.10 per box.
13         36.    As a result of adjusting the cold storage costs for the 2017 harvest
14   year to $1.10 per box, Grapery owed Cheswold a reconciling payment of $420,642
15   for the 2017 harvest year.
16         37.    Grapery has refused to turn over Cheswold’s money and has failed to
17   provide justification or substantiation for a $1.97 per box cost for its cold storage
18   services.
19    FIRST CAUSE OF ACTION FOR BREACH OF WRITTEN CONTRACT
20         38.    Cheswold incorporates and realleges all of the paragraphs above and
21   below as if fully set forth herein.
22         39.    Cheswold and Grapery entered into a valid written contract, namely
23   the January 5, 2011 Management Agreement, as amended on March 10, 2014.
24         40.    Cheswold performed all or substantially all of its obligations under the
25   Management Agreement, if any, or those obligations have been excused. Any
26   conditions for Grapery’s performance were likewise fulfilled or excused.
27         41.    Grapery breached the Management Agreement by, among other
28   things, engaging in self-dealing to overcharge Cheswold for cold storage services

                                               -7-
                                           COMPLAINT
Case 2:18-cv-08490-MRW Document 1 Filed 10/02/18 Page 8 of 12 Page ID #:8



 1   and/or unilaterally imposing an unauthorized “capital charge” to defray the
 2   construction costs of Grapery’s own cold storage facility. In so doing, Grapery
 3   violated at least the following terms of the Management Agreement, which are
 4   identified here solely by way of example and for ease of reference, without
 5   limitation as to other provisions of the Management Agreement that Grapery may
 6   have violated:
 7            a. Paragraph 2(a), which requires Grapery to employ “good farming
 8               standards prevailing in the area” in its management of Cheswold’s
 9               grape operations;
10            b. Paragraph 2(a)(xiii), which (i) requires Grapery to submit for
11               Cheswold’s review and approval an annual operating plan, which
12               specifically must include a “schedule of related party transactions and
13               related costs and expenses, including but not limited to … cold
14               storage rates,” (ii) prohibits Grapery from proceeding under any new
15               operating plan without Cheswold’s written approval, and (iii)
16               prohibits Grapery from expending additional funds as a result of any
17               potential variances in the annual budget without Cheswold’s prior
18               written consent;
19            c. Paragraph 2(c)(i), which requires Grapery to inform Cheswold
20               whenever Grapery proposes or intends to use storage services in
21               which Grapery or any of its principals have an interest, including
22               providing information to substantiate that such storage services would
23               be priced at a reasonable and market rate;
24            d. Paragraph 2(d), which requires Grapery to deposit 90% of monthly
25               crop proceeds, less estimated payables, into Cheswold’s account, and
26               to distribute to Cheswold by March 15 of each harvest year any
27               amount withheld in excess of amounts owed to Grapery;
28

                                             -8-
                                         COMPLAINT
Case 2:18-cv-08490-MRW Document 1 Filed 10/02/18 Page 9 of 12 Page ID #:9



 1               e. Paragraph 2(e)(i), which prohibits Grapery from incurring any
 2                  indebtedness with respect to Cheswold’s grape operations, other than
 3                  trade debt in the ordinary course of business, without Cheswold’s
 4                  prior written consent;
 5               f. Paragraph 2(e)(ii), which prohibits Grapery from approving an
 6                  operating plan and related expenses for an operating plan, or making
 7                  any material changes to an operating plan, without Chesworld’s prior
 8                  written consent;
 9               g. Paragraph 2(e)(iv), which prohibits Grapery from making any
10                  expenditures or series of expenditures that individually or in the
11                  aggregate exceed $10,000 without Cheswold’s prior written consent,
12                  except in the case of emergency or as expressly included in an
13                  approved operating plan;
14               h. Paragraphs 4(a) and 4(b), which require that Grapery manage
15                  Cheswold’s grape operations with at least the same level of care that
16                  Grapery employs with respect to its own crops and treat Cheswold’s
17                  grape crops no differently from any other grape crops owned or sold
18                  by or on behalf of Grapery; and
19               i. Schedule 1, paragraph B(1), which requires Grapery to make a
20                  representative available to discuss an Earnings Statement upon
21                  Cheswold’s request.
22         42.      In addition to Grapery’s aforementioned conduct, on information and
23   belief, Cheswold alleges that Grapery has, among other things, overcharged
24   Cheswold for other expenses purportedly incurred in managing the planting,
25   cultivation, sales, and marketing of Cheswold’s grapes, and failed to provide
26   information to substantiate the reasonable and market rate for such expenses
27   charged to Cheswold.
28

                                                -9-
                                             COMPLAINT
Case 2:18-cv-08490-MRW Document 1 Filed 10/02/18 Page 10 of 12 Page ID #:10



 1         43.    As a direct, proximate, and foreseeable result of Grapery’s breaches of
 2   its contractual undertakings, Cheswold has been damaged, subject to discovery and
 3   proof, and in the sum of at least $867,383.
 4            SECOND CAUSE OF ACTION FOR BREACH OF THE
 5         IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING
           44.    Cheswold incorporates and realleges all of the paragraphs above and
 6
     below as if fully set forth herein.
 7
           45.    Cheswold and Grapery entered into a valid written contract, namely
 8
     the January 5, 2011 Management Agreement, as amended on March 10, 2014.
 9
           46.    Cheswold performed all or substantially all of its obligations under the
10
     Management Agreement, if any, or those obligations have been excused. Any
11
     conditions for Grapery’s performance were likewise fulfilled or excused.
12
           47.    By, among other things, engaging in self-dealing to overcharge
13
     Cheswold for cold storage services and/or unilaterally imposing an unauthorized
14
     “capital charge” to defray the construction costs of Grapery’s own cold storage
15
     facility, Grapery unfairly deprived Cheswold of its right to receive the full benefits
16
     of its contract, namely close to a million dollars in profits from the sale of
17
     Cheswold’s grapes, and thereby breached the covenant of good faith and fair
18
     dealing implied by law in the Management Agreement.
19
           48.    As a direct, proximate, and foreseeable result of Grapery’s breaches of
20
     the implied covenant of good faith and fair dealing, Cheswold has been damaged,
21
     subject to discovery and proof, and in the sum of at least $867,383.
22
              THIRD CAUSE OF ACTION FOR UNJUST ENRICHMENT
23
           49.    Cheswold incorporates and realleges all of the paragraphs above and
24
     below as if fully set forth herein.
25
           50.    By, among other things, engaging in self-dealing to overcharge
26
     Cheswold for cold storage services and/or unilaterally imposing an unauthorized
27
     “capital charge” to defray the construction costs of Grapery’s own cold storage
28

                                               -10-
                                           COMPLAINT
Case 2:18-cv-08490-MRW Document 1 Filed 10/02/18 Page 11 of 12 Page ID #:11



 1   facility, Grapery has received the benefit of close to a million dollars to which it is
 2   not entitled, as well as the benefit of having its own cold storage facility.
 3         51.    Grapery has retained those funds unjustly and at Cheswold’s expense.
 4         52.    As a direct, proximate, and foreseeable result of Grapery’s unjust
 5   enrichment, Cheswold has been damaged, subject to discovery and proof, and in
 6   the sum of at least $867,383.
 7                FOURTH CAUSE OF ACTION FOR CONVERSION
 8         53.    Cheswold incorporates and realleges all of the paragraphs above and
 9   below as if fully set forth herein.
10         54.    Cheswold has a right to possess the proceeds of the sale of its grapes,
11   which Grapery received on Cheswold’s behalf.
12         55.    Grapery, among other things, intentionally and substantially interfered
13   with Cheswold’s right to receive the proceeds of the sale of its grapes by refusing
14   to deliver them to Cheswold upon Chelswold’s demand, and further, by using
15   those proceeds to defray the construction costs of Grapery’s own cold storage
16   facility, without Cheswold’s consent.
17         56.    As a direct, proximate, and foreseeable result of Grapery’s actions,
18   Cheswold has been damaged, subject to discovery and proof, and in the sum of at
19   least $867,383, the amount of money belonging to Cheswold that Grapery has
20   wrongfully withheld and refuses to deliver to Cheswold.
21       FIFTH CAUSE OF ACTION FOR VIOLATION OF CALIFORNIA
22     BUSINESS & PROFESSIONS CODE § 17200 (UNFAIR COMPETITION)
           57.    Cheswold incorporates and realleges all of the paragraphs above and
23
     below as if fully set forth herein.
24
           58.    By, among other things, engaging in self-dealing to overcharge
25
     Cheswold for cold storage services and/or unilaterally imposing an unauthorized
26
     “capital charge” to defray the construction costs of Grapery’s own cold storage
27
28

                                               -11-
                                           COMPLAINT
Case 2:18-cv-08490-MRW Document 1 Filed 10/02/18 Page 12 of 12 Page ID #:12



 1   facility, and by refusing to return the excess amounts charged, Grapery has
 2   engaged in an unlawful, unfair, or fraudulent business act or practice.
 3         59.    As a direct, proximate, and foreseeable result of Grapery’s violations
 4   of California’s unfair competition laws, Cheswold has been damaged, subject to
 5   discovery and proof, and in the sum of at least $867,383.
 6                                REQUEST FOR RELIEF
 7         WHEREFORE, Plaintiff Cheswold prays for relief as follows:
 8         1.     For compensatory and/or incidental damages including, but not
 9   limited to, the amount owed in accordance with the terms of the Management
10   Agreement, and other incidental costs and expenses in excess of the jurisdictional
11   minimum amount of this Court and according to proof;
12         2.     For compensatory and/or incidental damages including, but not
13   limited to, an amount equivalent to the benefit conferred on and unjustly retained
14   by Grapery as a result of its overcharging Cheswold and/or unilaterally imposing
15   an unauthorized “capital charge”;
16         3.     For an order requiring Grapery to turn over to Cheswold the proceeds
17   from the sale of Cheswold’s grapes that Grapery has wrongfully withheld;
18         4.     For reasonable attorneys’ fees;
19         5.     For interest at the legal rate;
20         6.     For the costs of suit incurred; and
21         7.     Such other, further or different relief as this Court may deem just and
22   proper.
23
24   Dated: October 2, 2018            HOLLAND & KNIGHT LLP
25
                                              By: /s/ Thomas J. Yoo
26                                                  Thomas J. Yoo
                                                    John P. Sullivan
27                                            Attorneys for Plaintiff
                                              CHESWOLD INVESTMENTS (GRAPES),
28                                            LLC
                                               -12-
                                           COMPLAINT
